DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas L. Wathen (Applicant’s Attorney) on 2022 July 16.
The application has been amended as follows:

1. (Currently Amended)  A heat exchanger for transferring heat between a first fluid and a second fluid, comprising:
a heat exchanger having a monocoque structure, the heat exchanger comprising a plurality of tubes through which a first fluid may flow in a direction, each of the plurality of tubes having a first mouth end, an opposing second mouth end and a waist region between the first mouth end and the second mouth end, 
the first mouth end, the second mouth end and the waist region of each of the plurality of tubes having a respective cross section, wherein the cross section of the waist region of one or more of the plurality of tubes is less than the respective cross section of the first mouth end and/or the second mouth end; [[and]]
one or more interconnected fluid channels through which a second fluid may flow, the one or more fluid channels lying generally in a plane, the plurality of tubes and the one or more fluid channels interleaving such that heat may be transferred between the plurality of tubes and the one or more fluid channels,
wherein the direction of flow of the first fluid is generally perpendicular to the plane of the one or more fluid channels; and
a multi-layered mesh/screen, having a pore size which is less than the cross section of the first mouth ends,
wherein the multi-layered mesh/screen is attached to and covers the first mouth ends or the second mouth ends.

4. (Cancelled)
 
5. (Currently Amended)  The heat exchanger of claim 1, wherein the multi-layered mesh/screen  and covers the first mouth ends and the second mouth ends, the pore size being less than the cross section of the second mouth ends.

12. (Cancelled)

15-20. (Cancelled) 
21. (New)	A thermoacoustic or Stirling machine, comprising:
a heat exchanger according to claim 1.

	Allowable Subject Matter
Claims 1-3, 5-11, 13-14, and 21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763